        Case 1:19-cv-01738-SAB Document 46 Filed 12/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANTOINE L. ARDDS,                                 No. 1:19-cv-01738-SAB (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   D. HICKS,
                                                       (Doc. Nos. 27, 29)
15                      Defendant.
16

17          Plaintiff Antoine L. Ardds is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. This action was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 7, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that plaintiff’s third motion for a preliminary injunction (Doc. No. 27) be denied.

22   (Doc. No. 29.) The findings and recommendations were served on plaintiff and contained notice

23   that objections were to be filed within fourteen (14) days. (Id.) Plaintiff filed objections on

24   August 18, 2020. (Doc. No. 32.)

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

26   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

27   objections, the court finds the findings and recommendations to be supported by the record and

28   by proper analysis.
                                                       1
        Case 1:19-cv-01738-SAB Document 46 Filed 12/29/20 Page 2 of 2


 1          In his objections, plaintiff fails to refute the basis for the magistrate judge’s findings and

 2   recommendations. Specifically, plaintiff states that he has on several occasions reported officers’

 3   conduct, only for CSP-CDR officials to retaliate by informing the officers of the complaints

 4   brought against them. (Doc. No. 32 at 2, 4.) Plaintiff further argues that there is evidence

 5   supporting his claims of officers’ misconduct, but that he is unable to obtain these documents due

 6   to being housed in a mental health crisis bed following his suicide attempts. (Id. at 4.) As the

 7   magistrate judge noted, this action proceeds against defendant Hicks, whereas plaintiff’s motion

 8   for preliminary relief attempts to restrain other prison officials who are not parties to this action.

 9   (Doc. No. 29 at 3.) Thus, plaintiff’s requested relief cannot be granted because the court cannot

10   enjoin persons who are not before the court. See Zepeda v. U.S. I.N.S., 753 F.2d 719, 727 (9th

11   Cir. 1983) (“A federal court may issue an injunction if it has personal jurisdiction over the parties

12   and subject matter jurisdiction over the claim; it may not attempt to determine the rights of

13   persons not before the court.”); McCoy v. Stronach, No. 1:12-cv-000983-AWI-SAB (PC), 2020

14   WL 4200084, at *1 (E.D. Cal. July 22, 2020) (citing Zepeda and denying plaintiff’s motion for a

15   temporary restraining order).

16          Accordingly:

17          1.      The findings and recommendations issued on August 7, 2020 (Doc. No. 29) are

18                  adopted in full; and

19          2.      Plaintiff’s third motion for a preliminary injunction (Doc. No. 27) is denied.

20   IT IS SO ORDERED.
21
        Dated:     December 28, 2020
22                                                          UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                        2
